DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation, “each said steel plate is integrally formed in one piece,” in line 7. Line 3 of claim 14 states, “profiling a rectangular, planar, thin-walled steel plate.” It is unclear if there is a singular steel plate, or multiple steel plates as implied in line 7.
	Claim 16, lines 1-3, recites the limitation, “further comprising running guide rails for guiding the car and a counterweight affixed directly to an inner surface of the steel plates.” It is unclear if the guide rails are affixed directly to an inner surface of the steel plates, or if the counterweight if affixed directly to an inner surface of the steel plates. For examination purposes it is interpreted that the guide rails are affixed to the inner surface of the steel plates and the counterweight is not.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.

	Claims 1-5, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A) in view of FR 2503765 A1.
	Regarding claim 1, Black et al. teach:
An elevator system (elevator unit 20, figure 1) for installation on an outside of a building (“The elevator unit 20 is thus completely self-contained and is ready to mount to an existing building B, preferably on an exterior wall.” Col. 4, ll. 58-60) which extends over at least two stories (building B, figure 13, is at least two stories), the elevator system comprising: a shaft (hoistway 22, figure 1) including a shaft pit at a lower end thereof (floor 38, figure 1) and a through-opening for each story to be served (access openings 46, figure 1), a car (elevator car 80, figure 5) movably mounted in the shaft that is configured for movement in a longitudinal direction of the shaft (elevator car 80, figure 5, configured to move in the longitudinal direction of hoistway 22), a drive (driver 102, figure 5) that is configured to move the car (“Thus movement of the third pulleys 100 caused by the movement of the driver 102, causes the support cage 82 and elevator car 80 to move upwardly and downwardly in the hoistway.” Col. 4, ll. 32-35). 
	Black et al. do not teach:
the shaft is configured as a prefabricated sheet-metal box made of at least one thin-walled steel plate that extends beyond the shaft pit, the sheet-metal box forming the shaft is self-supporting, in that the steel plates: extend in a straight line in the longitudinal direction of the shaft, are profiled in a plane extending at right angles to the longitudinal direction of the shaft, and are integrally formed in one piece over an entire extent of the shaft of at least two stories in the longitudinal direction.  
	However, FR 2503765 A1 teaches:
the shaft is configured as a prefabricated sheet-metal box (metallic enclosure, abstract) made of at least one thin-walled steel plate (sheet steel panels, abstract) that extends beyond the shaft pit, the sheet-metal box forming the shaft is self-supporting (claim 3, “the folds 7 serve as supporting structure of the sheath”), in that the steel plates: extend in a straight line in the longitudinal direction of the shaft (figure 1, folded sheets 1, 2, 3, and 4 extend vertically in the longitudinal direction of the shaft), are profiled in a plane extending at right angles to the longitudinal direction of the shaft, and are integrally formed in one piece over an entire extent of the shaft in the longitudinal direction (folded sheets 1, 2, 3, and 4 cover the entirety of the exterior of the shaft and are profiled in a plane at a right angle to the longitudinal direction of the shaft, figure 1). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator shaft taught by Black et al. with the self-supporting sheet-metal box taught by FR 2503765 A1 because the steel panels provide the necessary structure and effectively reduce the weight of the overall system. The process of manufacture and transportation of the elevator system of Black et al. necessitates the lowest possible weight to maximize economical value. A lighter shaft structure is less expensive to produce and transport. Additionally, in the case that the elevator shaft is installed on an industrial or residential building with steel paneling, the enclosure of FR 2503765 A1 also has aesthetic benefits.
 	In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the steel panels integrally as one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
	Regarding claim 2, FR 2503765 A1 further teaches:
wherein the at least one thin-walled steel plate comprises a plurality of thin-walled steel plates (folded sheets 1, 2, 3, and 4, figure 1) to form the shaft, and the steel plates are connected to one another at edges that extend along the longitudinal direction of the shaft and outside of profile edges of the shaft (connecting seams shown in figure 1 extending in a longitudinal direction between folded sheets 1 and 3 and 4, on the exterior of the shaft), each of the steel plates being integrally formed in one piece over the entire extent of the shaft of at least two stories in the longitudinal direction.  
	Regarding claim 3, FR 2503765 A1 further teaches:
wherein the steel plates (folded sheets 1, 2, 3, and 4, figure 1) are at least one of folded or deep-drawn for profiling (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract).  
	Regarding claim 4, FR 2503765 A1 further teaches:
wherein the through-openings (end openings 5, figure 1) for the stories being served are formed by a single intermediate space (interior space formed on the interior of the shaft between folded sheets 1, 2, 3, and 4) running continuously in the longitudinal direction of the shaft (vertical direction, figure 1) between lateral-11- 5506218-1LBP-PT346(30529-P-US)edges of a single said steel plate or between two free edges (edges of folded sheets 1 on either side of opening 5, figure 1) oriented toward one another of two or more of said steel plates (folded sheets 1, figure 1) that are connected to one another (folded sheets 1 are connected to one another by folded sheets 3 and 4, figure 1).  
	Regarding claim 5, FR 2503765 A1 further teaches:
wherein the lateral edges (top edges of folded sheets 1, 2, and 4, figure 1) of the steel plate of the free edges of the two or more steel plates (folded sheets, 1, 2, 3, and 4, figure 1) are folded (folds 7, figure 1) in the longitudinal direction of the shaft for stabilization (claim 3, “the folds 7 serve as supporting structure of the sheath).  
	Regarding claim 14, Black et al. teach:
prefabricating the shaft (preassembled elevator unit 20, figure 1) with a shaft pit (floor 38, figure 1) with the car (elevator car, figure 5), a drive (driver 102, figure 5) for the car, and a guidance (rails 74, figure 4) and control system (“Elevator calling controls and elevator directional signals can be installed in the building B and connected to pre-wired connectors on the unit 20,” col. 5, lines 28-30) at a manufacturer's premises (“the preassembled elevator unit can be preassembled in a factory,” col.1, ll. 59-60). 
	Black et al. do not teach:
A method for producing an elevator system, comprising: 
	profiling a rectangular, planar, thin-walled steel plate in a longitudinal direction by at least one of folding, deep-drawing, or roll-forming, in order to create a sheet-metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form a shaft for a car, and each said steel plate is integrally formed in one piece over an entire extent of the shaft of at least two stories in the longitudinal direction and orienting lateral edges of the steel plate to be facing one another and forming an intermediate space -13 -5506218-1LBP-PT346(30529-P-US)between the lateral edges that extends continuously in the longitudinal direction of the shaft, 
	or 
	profiling at least two rectangular, planar, thin-walled steel plates in the longitudinal direction by at least one of folding, deep-drawing, or roll-forming and connecting the at least two steel plates to one another along the longitudinal direction, and orienting outside profile edges thereof in order to create the sheet- metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form the shaft for the car, each of the plates is integrally formed in one piece over an entire extent of the shaft of at least two stories in the longitudinal direction, and orienting two free lateral edges of the steel plates facing one another and forming an intermediate space between the lateral edges that extends continuously in the longitudinal direction of the shaft.
	However, FR 2503765 A1 teach:
A method for producing an elevator system, comprising: 
	profiling a rectangular, planar, thin-walled steel plate in a longitudinal direction by at least one of folding, deep-drawing, or roll-forming, in order to create a sheet-metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form a shaft for a car, and each said steel plate is integrally formed in one piece over an entire extent of the shaft of at least two stories in the longitudinal direction and orienting lateral edges of the steel plate to be facing one another and forming an intermediate space between the lateral edges that extends continuously in the longitudinal direction of the shaft,
	or 
	profiling at least two rectangular, planar, thin-walled steel plates (folded sheets 1, 2, 3, and 4,figure 1) in the longitudinal direction by at least one of folding (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract), deep-drawing, or roll-forming and connecting the at least two steel plates to one another along the longitudinal direction (folded sheets 1 are connected to folded sheets 3 and 4 along the longitudinal direction, figure 1), and orienting outside profile edges thereof in order to create the sheet- metal box which runs in a straight line in the longitudinal direction (metallic enclosure runs in a straight line in the longitudinal direction, figure 1) and is profiled in a plane extending at right angles to the longitudinal direction to form the shaft (metallic enclosure, abstract) for the car, each of the plates formed in one piece over an entire extent of the shaft in the longitudinal direction (see figure 1), and orienting two free lateral edges (folds 7, figure 1) of the steel plates (folded sheets 1, 2, 3, and 4, figure 1) facing one another and forming an intermediate space (interior space of the metallic enclosure, between folded sheets 1, 2, 3, and 4, figure 1) between the lateral edges that extends continuously in the longitudinal direction of the shaft (interior space of the metallic enclosure is continuous in the longitudinal direction, figure 1). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator shaft taught by Black et al. with the self-supporting sheet-metal box taught by FR 2503765 A1 because the steel panels provide the necessary structure and effectively reduce the weight of the overall system. The process of manufacture and transportation of the elevator system of Black et al. necessitates the lowest possible weight to maximize economical value. A lighter shaft structure is less expensive to produce and transport. Additionally, in the case that the elevator shaft is installed on an industrial or residential building with steel paneling, the enclosure of FR 2503765 A1 also has aesthetic benefits.
	In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the steel panels integrally as one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
	Regarding claim 15, Black et al. further teach:
wherein the prefabrication also includes at least one of a number of doors (sliding door 48, figure 13) or façade cladding for the shaft positioned story-by-story on the shaft.
	Regarding claim 17, the combination of Black et al. and FR 2503765 A1 further teaches:
wherein the sheet-metal box forming the shaft extends over all stories of the building to be made elevator accessible (see figure 13, the shaft extends over both stories of the building).

	Claims 6, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A) and FR 2503765 A1 as applied to claims 1-5 above, and further in view of Geipel et al. (DE 19954649 A1).
	Regarding claim 6, Black et al. and FR 2503765 A teach:
The elevator system as claimed in claim 1.
	However, the combination of Black et al. and FR 2503765 A does not explicitly teach:
wherein the shaft has a pivot bearing with a horizontal pivot axis located at a lower end adapted for orientating the shaft from a generally horizontal transport position.  
	Geipel et al., on the other hand, teach:
wherein the shaft (shaft 8, figure 1) has a pivot bearing (pivot point 18, figure 1) with a horizontal pivot axis (pivot axis is horizontal to allow the shaft to move in the direction indicated by arrows in figure 1) located at a lower end (pivot point 18 is at the lower end of shaft 8) adapted for orientating the shaft from a generally horizontal transport position (see horizontal position of shaft 8 on low loader 14, figure 1).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivot bearing as taught by Geipel et al. with the elevator system outlined above in the rejection of claim 1, as taught by Black et al. and FR 2503765 A to hold the shaft in proper position while lifting it into the vertical position. Black et al. teach the prefabricated elevator shaft being transported as a whole and lifted into place at the site of the building. The addition of a connection at the lower end of the shaft would prevent swaying of the shaft during the transition from a horizontal position to a vertical position.
	Regarding claim 7, Black et al. teach:
An elevator system (elevator unit 20, figure 13) that is adapted to be fitted to an outside of a building (building B, figure 13) and extends over at least two stories (elevator unit 20, shown spanning two stories, figure 13), the elevator system comprising: a shaft (hoistway 22, figure 1) with a through-opening for each of the stories (access openings 46, figure 1) and a shaft pit (floor 38, figure 1) at a lower end thereof, a car (elevator car 80, figure 5) movably mounted in the shaft, a drive (driver 102, figure 5) that is configured to move the car.
	Black et al. do not teach:
the shaft is configured as a prefabricated, self-supporting sheet-metal box made of a plurality of thin-walled steel plates, adjacent ones of the steel plates are connected to one another at edges thereof leaving open the through-openings, the sheet-metal box also encloses the shaft pit, and a pivot bearing with a horizontal pivot axis located at a lower end of the shaft adapted for orientating the shaft from a generally horizontal transport position.  
	However, FR 2503765 A teaches:
the shaft is configured as a prefabricated, self-supporting (“the folds 7 serve as supporting structure,” claim 3) sheet-metal box (“metallic enclosure,” abstract) made of a plurality of thin-walled steel plates (folded sheets 1, 2, 3, and 4, figure 1), adjacent ones of the steel plates are connected to one another at edges thereof (folded sheets 1 are connected to folded sheets 3 and 4, figure 1) leaving open the through-openings (floor opening 5, figure 1), the sheet-metal box also encloses the shaft pit (see figure 1, folded sheets 1 run the entire height of the enclosure, from the top of the shaft to the bottom or pit). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator shaft taught by Black et al. with the self-supporting sheet-metal box taught by FR 2503765 A1 because the steel panels provide the necessary structure and effectively reduce the weight of the overall system. The process of manufacture and transportation of the elevator system of Black et al. necessitates the lowest possible weight to maximize economical value. A lighter shaft structure is less expensive to produce and transport. Additionally, in the case that the elevator shaft is installed on an industrial or residential building with steel paneling, the enclosure of FR 2503765 A1 also has aesthetic benefits.
	However, the combination of Black et al. and FR 2503765 A does not explicitly teach:
a pivot bearing with a horizontal pivot axis located at a lower end of the shaft adapted for orientating the shaft from a generally horizontal transport position. 
	Geipel et al, on the other hand, teach:
a pivot bearing (pivot point 18, figure 1) with a horizontal pivot axis (pivot axis is horizontal to allow the shaft to move in the direction indicated by arrows in figure 1) located at a lower end (pivot point 18 is at the lower end of shaft 8) adapted for orientating the shaft from a generally horizontal transport position (horizontal transport position shown in figure 1 and the shaft moves in the direction of the arrow in figure 1 to a vertical position).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivot bearing as taught by Geipel et al. with the elevator system outlined above in the rejection of claim 1, as taught by Black et al. and FR 2503765 A to hold the shaft in proper position while lifting it into the vertical position. Black et al. teach the prefabricated elevator shaft being transported as a whole and lifted into place at the site of the building. The addition of a connection at the lower end of the shaft would prevent swaying of the shaft during the transition from a horizontal position to a vertical position.
	Regarding claim 10, FR 2503765 A further teaches:
wherein the shaft (metallic enclosure, abstract) has a rectangular footprint (metallic enclosure has a rectangular footprint, figure 1), the steel plates (folded sheets 1, 2, 3, and 4, figure 1) fold around at least one corner of the footprint (folded sheets 1 fold around all four corners of the rectangular structure of the metallic enclosure, figure 1), and a connection between horizontally adjacent ones of said steel plates is made outside of the corners (folded sheets 1 are connected to horizontally adjacent folded sheets 3 and 4 outside of the corners of metallic enclosure, figure 1).  
	Regarding claim 11, FR 2503765 A further teaches:
wherein the steel plates (folded sheets 1, 2, 3, and 4, figure 1) are profiled (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract, additionally, the folded sheets 1 are profiled in the longitudinal direction around the corners of the metallic enclosure, figure 1).  
	Regarding claim 12, Black et al., FR 2503765 A, and Geipel et al. teach:
The elevator system as claimed in claim 7.
	However, the combination of Black et al., FR 2503765 A, and Geipel et al. does not explicitly teach:
wherein the steel plates have a maximum thickness of 10 mm.
	The thickness of the steel plates of FR 2503765 A is known to be a result-effective variable in that altering the thickness of the steel plates affects the overall weight and strength of the elevator shaft.  An engineer designing a pre-fabricated, self-supporting elevator shaft would consider the structural requirements as well as the weight (for transporting) of the steel panels and choose a maximum thickness of 10 mm as a matter of routine optimization. See MPEP 2144.05 II. The thickness of the steel panels directly affects the ability to transport the pre-fabricated elevator shaft as well as the ease of manufacture as the panels of FR 2503765 A are folded in both the longitudinal and lateral directions. Therefore, the steel panels selected would be as thin as possible without compromising the structural integrity of the elevator shaft.
	Regarding claim 13, Black et al. further teach:
wherein the shaft has a shaft head at an upper end thereof and the shaft head is an integral part of the prefabricated shaft (The top of the hoistway 22 has a roof (not shown), protecting the interior of the hoistway from the weather.” Col. 2, ll. 58-60).  

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A), FR 2503765 A1, and Geipel et al. (DE 19954649 A1) as applied to claim 7 above, and further in view of CN 109113306 A.
	Regarding claim 8, Black et al., FR 2503765 A, and Geipel et al. teach:
The elevator system as claimed in claim 7.
	However, the combination of Black et al., FR 2503765 A, and Geipel et al. does not explicitly teach:
wherein the shaft pit of the shaft is terminated by a base plate and acts as lost formwork when the - 12 -5506218-1LBP-PT346(30529-P-US)shaft is concreted in and the shaft is provided with anchoring elements that are adapted to project into a concreted-in region of the shaft pit.
	CN 109113306 A, on the other hand, teaches:
wherein the shaft pit (shaft pit consists of steel protruding columns 21, elevator base 2, platform 31, and pile 32, figure 7) of the shaft (elevator hoistway, paragraph [0031]) is terminated by a base plate (platform 31, figure 5) and acts as lost formwork when the - 12 -5506218-1LBP-PT346(30529-P-US)shaft (elevator hoistway) is concreted in and the shaft is provided with anchoring elements (steel protruding columns 21, figure 6) which that are adapted to project into a concreted-in region of the shaft pit (the steel protruding columns 21 extend below elevator base 2, where they project into cement base 3, figure 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the elevator system as taught by Black et al., FR 2503765 A, Geipel et al., as taught by CN 109113306 A, since the claimed invention is merely a combination of known elements, and in the combination each element would perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	It further would have been obvious to one of ordinary skill in the art to modify Black et al. to include the teachings of CN 109113306 A in order to secure and stabilize the self-supporting shaft. The pit structure and method of connecting the elevator shaft taught by CN 109113306 A allow for leveling of the pre-fabricated shaft upon installation at the building site and provides the strength needed to avoid adding structural stress to the building itself.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A), FR 2503765 A1, and further in view of KR 20080096882 A (henceforth referred to as KR ‘882, previously cited by Examiner).
	Regarding claim 16 Black et al. and FR 2503765 A teach:
The elevator system as claimed in claim 1, further comprising running guide rails (rails, annotated figure 1 of FR 2503765 A, below) for guiding the car affixed directly to an inner surface of the steel plates (via connecting brackets as shown in figure 1 of FR 2503765 A).
	Black et al. and FR 2503765 A do not teach:
A counterweight.
	However, KR ‘882 teaches:
An elevator system with guide rails (rails 202, figure 2) and a car (elevator car 122, figure 2), and
A counterweight (balance weight 201, figure 2) that is guided by the guide rails (202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a counterweight as taught by KR ‘882 into the elevator system of Black et al. and FR 2503765 A to reduce the load on the pulley system of Black et al. The counterweight balances the downward force of the elevator car on the roping and would reduce stress placed on the system by the stationary pulleys of Black et al.

    PNG
    media_image1.png
    675
    487
    media_image1.png
    Greyscale

Figure 1 of FR 2503765 A, annotated by Examiner

Response to Arguments
	Applicant's arguments filed have been fully considered but they are not persuasive. In the Remarks filed April 5, 2022, page 8, paragraph 2 through page 10, paragraph 1 Applicant argues that the combination of Black et al. and FR ‘765 does not meet all of the limitations of claim 1. Examiner respectfully disagrees. As stated above in the rejection of claim 1, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Both the elevator system of Black et al. and the sheet metal box taught by FR ‘765 are self-supporting. The combination results in an elevator system that meets all of the limitations of claim 1.  Further, on page 9, paragraph 4, applicant argues that “FR’765 fails to suggest a shaft in which the walls extend in one piece over at least two stories”.  This argument is not commensurate with the scope of the claim.  Claim 1 requires “the steel plates: extend in a straight line in the longitudinal direction of the shaft (1), are profiled in a plane extending at right angles to the longitudinal direction of the shaft (1), and are integrally formed in one piece over an entire extent of the shaft (1) of at least two stories in the longitudinal direction”.  While the “walls” extend at least two stories, the claim does not require that each of the plurality of steel plates extend at least two stories.    Further, regarding “integrally formed” does not require that the plurality of sheets of steel are welded together or bolted together in place.  
Even if, as asserted on page 9 paragraph 4 of the Remarks, it would require two individual sheet-metal boxes as taught by FR ‘765 to extend over two stories the modification to utilize a single panel in the longitudinal direction instead of two panels involves only routine skill in the art. 
In paragraph 5 of page 9 of the Remarks, Applicant further argues that the elevator shafts of Black et al. and FR ‘765 are fundamentally different and it would not be possible to combine them. Examiner respectfully disagrees. The sheet-metal construction taught by FR ‘765 can be used to replace the multi-layer shaft construction of Black et al. to reduce weight while maintaining structural integrity. In this case, the placement of the guide rails on the interior of the sheet-metal panels of FR ‘765 is not inhibited by the presence of the Black et al. layered construction.
	On pages 10-11 of the Remarks, Applicant makes similar arguments in regard to claims 7 and 14 as made pertaining to claim 1. Examiner presents the same response to these arguments as made in reference to claim 1. On page 11, paragraph 2, Applicant discusses prior art Cutler in reference to claim 7 and the limitation in lines 15-17 regarding the pivot bearing. KR ‘882 presents a clearer representation of a pivoting shaft assembly as cited in the rejection above.
	On page 12, Applicant points to the new claims 16 and 17 and argues that the prior art does not disclose or render obvious all of the limitations of the new claims. Examiner respectfully disagrees, the references as combined in the above rejection meet all of the limitations of the new claims. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654